Title: Notes of Cabinet Meeting on Edmond Charles Genet, 20 August 1793
From: Jefferson, Thomas
To: 


Aug. 20. We met at the President’s to examine by paragraphs the draught of a letter I had prepared to Gouverneur Morris, on the conduct of Mr. Genet. There was no difference of opinion on any part of it, except on this expression. ‘An attempt to embroil both, to add still another nation to the enemies of his country, and to draw on both a reproach, which it is hoped will never stain the history of either, that of liberty warring on herself.’ H. moved to strike out these words ‘that of liberty warring on herself.’ He urged generally that it would give offence to the combined powers, that it amounted to a declaration that they were warring on liberty, that we were not called on to declare that the cause of France was that of liberty, that he had at first been with them with all his heart, but that he had long since left them, and was not for encoraging the idea here that the cause of France was the cause of liberty in general, or could have either connection or influence in our affairs.—Knox according to custom jumped plump into all his opinions.—The Pr. with a good deal of positiveness declared in favor of the expression, that he considered the pursuit of France to be that of liberty, however they might sometimes fail of the best means of obtaining it, that he had never at any time entertained a doubt of their ultimate success, if they hung well together, and that as to their dissensions there were such contradictory accounts given that no one could tell what to believe.—I observed that it had been supposed among us all along that the present letter might become public; that we had therefore 3 parties to attend to. 1. France, 2. her enemies, 3. the people of the US. That as to the enemies of France it ought not to offend them, because the passage  objected to only spoke of an attempt to make the US., a free nation, war on France, a free nation, which would be liberty warring on herself and therefore a true fact. That as to France, we were taking so harsh a measure (desiring her to recall her minister) that a precedent for it could scarcely be found, that we knew that minister would represent to his government that our Executive was hostile to liberty, leaning to monarchy, and would endeavor to parry the charges on himself, by rendering suspicious the source from which they flowed: that therefore it was essential to satisfy France not only of our friendship to her, but our attachment to the general cause of liberty, and to hers in particular. That as to the people of the US. we knew there were suspicions abroad that the Executive in some of it’s parts were tainted with a hankering after monarchy, an indisposition towards liberty and towards the French cause; and that it was important by an explicit declaration to remove these suspicions and restore the confidence of the people in their government. R. opposed the passage on nearly the same ground with H. He added that he thought it had been agreed that this correspondence should contain no expressions which could give offence to either party.—I replied that it had been my opinion in the beginning of the correspondence that while we were censuring the conduct of the French minister, we should make the most cordial declarations of friendship to them: that in the first letter or two of the correspondence I had inserted expressions of that kind but that himself and the other two gentlemen had struck them out: that I thereupon conformed to their opinions in my subsequent letters, and had carefully avoided the insertion of a single term of friendship to the French nation, and the letters were as dry and husky as if written between the generals of two enemy nations. That on the present occasion however it had been agreed that such expressions ought to be inserted in the letter now under consideration, and I had accordingly charged it pretty well with them. That I had further thought it essential to satisfy the French and our own citizens of the light in which we viewed their cause, and of our fellow feeling for the general cause of liberty, and had ventured only four words on that subject, that there was not from beginning to end of the letter one other expression or word in favor of liberty, and I should think it singular at least if the single passage of that character should be struck out.—The President again spoke. He came into the idea that attention was due to the two parties who had been mentioned France and US. That as to the former, thinking it certain their affairs would issue in a government of some sort, of considerable freedom, it was the only nation with whom our relations could be counted on: that as to the US. there could be no doubt of their universal attachment to the cause of France, and of the solidity of their republicanism. He declared his strong attachment to the  expression, but finally left it to us to accomodate. It was struck out of course, and the expressions of affection in the context were a good deal taken down.
